J-S36022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    GABRIEL RIZZARIO                           :
                                               :
                       Appellant               :      No. 2347 EDA 2020

            Appeal from the PCRA Order Entered November 30, 2011
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1301042-2006


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                                 FILED MARCH 07, 2022

        Appellant, Gabriel Rizzario, appeals pro se and nunc pro tunc from the

order entered in the Philadelphia County Court of Common Pleas, which denied

his first petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We

affirm.

        This Court has previously set forth the relevant facts and procedural

history of this case as follows.

           Robert Bullock, the surviving victim, testified that on June
           30, 2005 at 11:55 P.M. he walked to the corner of Auburn
           and Boudinot to meet his friend Tattoo, Eddie Almodovar.
           Mr. Almodovar was riding a bike and was engaged in an
           argument with his girlfriend Yolanda when Mr. Bullock
           approached the corner. There were approximately ten to
           fifteen people out on the street. There were a number of
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S36022-21


        people sitting and standing around 2823 Boudinot including
        murder victim, Colleak Cottom, an 18 year old black male.

        The witness further testified that he saw Appellant whom he
        knows as Shorty come from between two parked cars as Mr.
        Almodovar rode down the Street. Appellant was a friend of
        Mr. Almodovar. Mr. Bullock had only met Appellant once or
        twice on other occasions. Mr. Bullock turned and began to
        walk down the street. He then remembered being shot in
        the back of the head and went blank. Before the shooting,
        the only person behind him was Appellant. The next thing
        Mr. Bullock remembered was sitting in a car bench seat
        beside 2823 Boudinot. Mr. Bullock walked to Kensington
        and Summerset where police were flagged down and he was
        taken to Temple Hospital. Mr. Bullock suffered five gunshot
        wounds, four to his face including a bullet lodged under his
        scalp and a shot in the arm which caused nerve damage.
        He was treated and released from Temple Hospital in one
        day. The bullet remains lodged in his head. Mr. Bullock has
        nerve damage in his arm which continues.

        Mr. Almodovar testified that after arguing with his ex-
        girlfriend Yolanda he rode up and down the street and then
        stopped at the corner of Boudinot and Auburn to speak with
        his friend Mr. Bullock. While on his bike next to Mr. Bullock
        he heard two shots, turned and saw Appellant whom he has
        known for at least two months with a silver revolver in his
        hand shoot Mr. Bullock and then repeatedly shoot into the
        crowd. He saw Appellant shoot Mr. Cottom. The ambulance
        came quickly and took Mr. Cottom to the hospital. Mr.
        Almodovar testified that he did not know where Mr. Bullock
        had gone. Mr. Almodovar further acknowledged that at the
        preliminary hearing he testified there were two men who
        shot guns. Mr. Almodovar also testified at the preliminary
        hearing that he did not see Appellant shoot. At trial Mr.
        Almodovar explained that he did so because of threats made
        to him in prison.

Commonwealth       v.   Rizzario,   No.   1098    EDA    2008,   unpublished

memorandum at 1-2 (Pa.Super. filed July 21, 2009) (citation omitted), appeal

denied, 606 Pa. 648, 992 A.2d 888 (2010).


                                    -2-
J-S36022-21


       On September 12, 2007, a jury convicted Appellant of third-degree

murder, aggravated assault, possession of a firearm without a license, and

possessing instruments of crime. On December 5, 2007, the court sentenced

Appellant to an aggregate term of 21 to 42 years of imprisonment. This Court

affirmed the judgment of sentence on July 21, 2009, and our Supreme Court

denied Appellant’s petition for allowance of appeal on April 7, 2010. See id.

       On August 10, 2010, Appellant filed a timely first PCRA petition pro se.

The court appointed counsel, who filed a Turner/Finley2 letter and motion to

withdraw as counsel on October 5, 2011.            The court subsequently issued

notice of its intent to dismiss the petition without a hearing per Pa.R.Crim.P.

907, and Appellant filed a pro se response to the notice.        The PCRA court

denied PCRA relief on November 30, 2011, and let counsel withdraw.

       Following a subsequent PCRA petition seeking reinstatement of his

appeal rights nunc pro tunc, on August 24, 2020, the PCRA court granted

Appellant leave to appeal nunc pro tunc from the November 30, 2011 order

denying his first PCRA petition. On September 4, 2020, Appellant timely filed

a pro se notice of appeal nunc pro tunc. On December 28, 2020, the court

ordered Appellant to file a concise statement of errors per Pa.R.A.P. 1925(b).

Following the grant of an extension of time, Appellant filed his concise

statement on January 26, 2021.             Appellant filed a supplemental concise

____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
                                           -3-
J-S36022-21


statement on May 18, 2021.

      Appellant raises five issues for our review:

         Whether Robert Bullock and Eddie Almodovar’s testimonies
         at [the] preliminary hearing [were] hearsay and insufficient
         to establish a prima facie case against Appellant.

         Whether trial counsel was ineffective for failure to object to
         [the] prosecutor’s statement that Appellant changed
         appearance in support of consciousness of guilt.

         Whether trial counsel was ineffective for failure to object to
         [the] prosecutor’s closing argument on presumption of
         innocence.

         Whether trial counsel was ineffective for failure to object to
         [the] prosecutor’s inflammatory statement describing
         Appellant as judge, jury and executioner when the evidence
         doesn’t support such statement.

         Whether trial counsel was ineffective for failure to object to
         photos of [the] autopsy of Mr. Colleak Cottom and injuries
         to Mr. Robert Bullock as inflammatory.

(Appellant’s Brief at 3) (unnecessary capitalization omitted).

      This Court has explained:

         Our standard of review of the denial of a PCRA petition is
         limited to examining whether the evidence of record
         supports the court’s determination and whether its decision
         is free of legal error. This Court grants great deference to
         the factual findings of the PCRA court if the record contains
         any support for those findings. [W]e review the court’s legal
         conclusions de novo.

Commonwealth v. Washington, ___ A.3d ___, 2022 PA Super 18, *5 (filed

Feb. 1, 2022) (en banc) (citations and quotation marks omitted).

      In his first issue, Appellant argues that the Commonwealth did not

establish a prima facie case at his preliminary hearing. Appellant asserts that

                                     -4-
J-S36022-21


the Commonwealth relied solely on hearsay evidence to establish the

elements of the offenses for which he was charged, which was insufficient to

establish a prima facie case under Commonwealth v. McClelland, ___ Pa.

___, 233 A.3d 717 (2020). Appellant concludes that he is entitled to relief on

appeal. We disagree.

       Preliminarily, we observe the general rule that “any issue not raised in

a Rule 1925(b) statement will be deemed waived for appellate review.”

Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 250 A.3d 468 (2021) (citing Commonwealth v. Lord,

553 Pa. 415, 719 A.2d 306 (1998)).               See also Pa.R.A.P. 1925(b)(4)(vii)

(stating that issues not included in concise statement and/or not raised in

accordance with rule are waived).

       Here, Appellant did not include his first issue on appeal in either his

initial or supplemental concise statements. (See Rule 1925(b) Statement,

filed 1/26/21, and Rule 1925(b) Statement, filed 5/18/21). Accordingly, his

first issue is waived for appellate review.3 See Bonnett, supra.

       In his remaining four issues, Appellant alleges ineffective assistance of

____________________________________________


3 Moreover, even if Appellant had not waived his claim, we note that he would
not be eligible for relief under McClelland because any alleged defect at the
preliminary hearing was cured at Appellant’s jury trial. See Commonwealth
v. Rivera, 255 A.3d 497, 503 (Pa.Super. 2021), appeal granted on other
grounds, 494 MAL 2021, 2022 WL 536442 (Pa. Feb. 23, 2022) (stating: “the
Supreme Court did not intend to extend McClelland’s holding to cases such as
this one, where the complained-of defect in the preliminary hearing is
subsequently cured at trial”).
                                           -5-
J-S36022-21


counsel.     “Pennsylvania law presumes counsel has rendered effective

assistance.” Commonwealth v. Davis, 262 A.3d 589, 595 (Pa.Super. 2021)

(citation omitted). When asserting a claim of ineffective assistance of counsel,

the petitioner is required to demonstrate: (1) the underlying claim has

arguable merit; (2) counsel had no reasonable strategic basis for his action or

inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different. Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).

           Under the traditional ineffectiveness test, “[t]he threshold
           inquiry in ineffectiveness claims is whether the
           issue/argument/tactic which counsel has foregone and
           which forms the basis for the assertion of ineffectiveness is
           of arguable merit. . . .” Commonwealth v. Pierce, 537
           Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot
           be found ineffective for failing to pursue a baseless or
           meritless claim.” Commonwealth v. Poplawski, 852 A.2d
           323, 327 (Pa.Super. 2004).

              Once this threshold is met we apply the ‘reasonable
              basis’ test to determine whether counsel’s chosen
              course was designed to effectuate his client’s
              interests. If we conclude that the particular course
              chosen by counsel had some reasonable basis, our
              inquiry ceases and counsel’s assistance is deemed
              effective.

           Pierce, supra at 524, 645 A.2d at 194-95 (internal citations
           omitted).

              Prejudice is established when [an appellant]
              demonstrates that counsel’s chosen course of action
              had an adverse effect on the outcome of the
              proceedings. The [appellant] must show that there is
              a reasonable probability that, but for counsel’s
              unprofessional errors, the result of the proceeding
              would have been different. A reasonable probability

                                       -6-
J-S36022-21


            is a probability sufficient to undermine confidence in
            the outcome. . . .

         Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d
         872, 883 (2002) (some internal citations and quotation
         marks omitted).

Davis, supra at 596.

      In his second, third, and fourth issues on appeal, Appellant alleges trial

counsel was ineffective for failing to object to certain portions of the

prosecutor’s closing argument.    Appellant argues that trial counsel should

have objected to the prosecutor’s statement that Appellant’s change of

appearance demonstrated consciousness of guilt.         Specifically, Appellant

claims that there was no evidence that his new facial tattoo and new haircut

were an attempt to deceive the court or the jury.       Additionally, Appellant

claims trial counsel was ineffective for failing to object to the prosecution’s

description of the presumption of innocence. Appellant also maintains trial

counsel should have objected to the prosecutor’s statement that Appellant

was “the judge, the jury and the executioner.” (Appellant’s Brief at 10) (citing

N.T. Trial, 9/10/07, at 47). He argues that the prosecutor’s statement was

not a fair deduction or inference based on the evidence presented at trial,

which Appellant claims did not establish that he was the shooter. Appellant

concludes trial counsel’s failure to object in these regards constitutes

ineffectiveness and warrants a new trial. We disagree.

      It is well settled that:



                                     -7-
J-S36022-21


         The prosecutor is allowed to vigorously argue [her] case so
         long as [her] comments are supported by the evidence or
         constitute legitimate inferences arising from that evidence.
         In considering a claim of prosecutorial misconduct, our
         inquiry is centered on whether the defendant was deprived
         of a fair trial, not deprived of a perfect one. Thus, a
         prosecutor’s remarks do not constitute reversible error
         unless their unavoidable effect . . . [was] to prejudice the
         jury, forming in their minds fixed bias and hostility toward
         the defendant so that they could not weigh the evidence
         objectively and render a true verdict. Further, the allegedly
         improper remarks must be viewed in the context of the
         closing argument as a whole.

Commonwealth v. Smith, 604 Pa. 126, 162–63, 985 A.2d 886, 907 (2009)

(citation omitted).

      Here, during closing argument, the prosecutor stated:

         Consciousness of guilt, what do we mean? Well, we mean
         that the defendant who has been described here over and
         over again in these statements as having facial hair, what
         did he look like; that, suddenly, he comes into court before
         this jury, and the facial hair which he is described repeatedly
         as having, described by Robert Bullock, described by Eddie
         Almodovar, described by Detective Marano, suddenly, he
         doesn’t have that facial hair anymore. You can also consider
         that in between the time of meeting with Detective Marano
         and coming before you, that the defendant has gotten
         himself a new teardrop tattoo underneath his eye. You can
         consider that he changed his appearance.

(N.T. Trial, 9/10/07, at 73-74).

      Noting the prosecution’s leeway to address facts and draw reasonable

inferences, the PCRA court found that the prosecutor was “free to point to her

preferred inference drawn” from Detective Marano’s testimony about the

contrast in Appellant’s appearance in his arrest photo and his appearance in

the courtroom. (PCRA Court Opinion, filed May 6, 2021, at 6). Further, upon

                                      -8-
J-S36022-21


review of the prosecutor’s closing argument in its entirety, we cannot say that

the effect of the challenged portion of the closing argument was so prejudicial

as to form in the jury’s minds a “fixed bias and hostility toward the defendant

so that they could not weigh the evidence objectively and render a true

verdict.” See Smith, supra.

      With respect to the presumption of innocence, the prosecutor explained:

            Now you hear about and the judge will instruct you on this
            idea of the presumption of innocence. You heard it at the
            beginning of trial, you will hear it at the jury instructions at
            the end. When we begin a criminal trial and we say that the
            defendant is presumed innocent, it doesn’t erase what he
            has done. It doesn’t mean that he didn’t commit this killing
            and the attempted killing of another person. It means that
            we presume that he didn’t, and that the Commonwealth will
            come forward and present its evidence to you, and in this
            case I have done just that.

(N.T. Trial, 9/10/07, at 45-46).

      In evaluating this ineffectiveness claim, the PCRA court reasoned:

            Counsel would have no reasonable basis to object to this
            language. It is an accurate statement of the law. The
            prosecutor is correct that the presumption of innocence is
            not a declaration of innocence. It is an affirmation that the
            defendant is under no obligation to prove his innocence. It
            is the articulation of the settled legal principle that it is solely
            the burden of the Commonwealth to produce evidence of
            guilt beyond a reasonable doubt.

(PCRA Court Opinion at 5) (citation omitted). We agree with the PCRA court’s

analysis.     Appellant has failed to show how the prosecutor’s statement

constituted an inaccurate statement of the law that would have warranted an

objection from trial counsel.


                                           -9-
J-S36022-21


       With respect to the prosecutor’s comment about Appellant being the

“judge, jury and executioner,” the prosecutor stated: “One question in this

case may be why do you care? It is a nighttime shooting on a drug corner.

Care, ladies and gentlemen, because an 18-year-old boy died. Care because

the defendant went out there and he was the judge, the jury, and the

executioner.” (N.T. Trial, 9/10/07, at 74).

       The PCRA court explained that the statement “is vigorous argument with

a rhetorical flourish. Such language is allowed.” (PCRA Court Opinion at 6).

We agree with the court’s analysis.                See Smith, supra.    See also

Commonwealth v. Smallwood, No. 538 MDA 2019 (Pa.Super. Feb. 6, 2020)

(unpublished memorandum),4 appeal denied, ___ Pa. ___, 249 A.3d 252

(2021) (holding that prosecutor’s statement that defendant was “judge, jury,

and executioner” was permissible oratorical flair).

       Under these circumstances, Appellant cannot demonstrate that trial

counsel was ineffective for failing to object to the challenged portions of the

prosecutor’s closing argument. See Davis, supra. Consequently, Appellant’s

second, third, and fourth issues on appeal merit no relief.

       In his final issue, Appellant claims that trial counsel rendered ineffective

assistance when he failed to object to the prosecutor introducing into evidence




____________________________________________


4See Pa.R.A.P. 126(b) (explaining that we may rely on unpublished
memorandum from this Court filed after May 1, 2019, for persuasive value).
                                          - 10 -
J-S36022-21


and displaying for the jury autopsy photos of the victim’s corpse. 5 He claims

that counsel should have objected to the photos because there was no basis

for them and they inflamed the emotions of the jurors. Appellant concludes

counsel’s error warrants a new trial. We disagree.

       The admissibility of photographic evidence is within the sound discretion

of the trial court and involves a two-step process. “First a [trial] court must

determine whether the photograph is inflammatory.”         Commonwealth v.

Haney, 634 Pa. 690, 712, 131 A.3d 24, 37 (2015) (citation omitted). “This

Court has interpreted inflammatory to mean the photo is so gruesome it would

tend to cloud the jury’s objective assessment of the guilt or innocence of the

defendant.”     Commonwealth v. Funk, 29 A.3d 28, 33 (Pa.Super. 2011)

(citation omitted). If the photograph is not inflammatory, “it may be admitted

if it has relevance and can assist the jury’s understanding of the facts.”

Haney, supra. “If the photograph is inflammatory, the trial court must decide

whether or not the photographs are of such essential evidentiary value that

their need clearly outweighs the likelihood of inflaming the minds and passions

of the jurors.” Id.

       Here, the PCRA court found that this claim lacked merit, explaining:

          The autopsy photos were introduced through the testimony
          of Dr. Edwin Lieberman, the medical examiner. They
____________________________________________


5Although Appellant’s statement of this question includes a claim that counsel
also failed to object to photos of the injuries to Mr. Robert Bullock, Appellant
abandoned this allegation in the argument portion of his brief.           (See
Appellant’s Brief at 3, 11).
                                          - 11 -
J-S36022-21


          demonstrated the nature and extent of Cottom’s fatal
          wound. The autopsy photos were relevant to the jury’s
          understanding of the circumstances and cause of Cottom’s
          death.    They demonstrated the medical examiner’s
          explanation of the victim’s position relative to and distance
          from the shooter, the trajectory of the bullet, and the
          presence of a wound on his knee.

          . . . [T]he relevance of the evidence is apparent. There is
          no suggestion on the record that these exhibits were
          duplicative of any other evidence or that they were used for
          any purpose other than to educate the jury about the course
          of events on the night of the shooting. An objection from
          defense would have been unavailing.

(PCRA Court Opinion at 8-9).

       Although the PCRA court did not specifically state whether the

photographs were inflammatory, it proceeded as if the photographs were not

inflammatory and judged whether they were relevant and assisted the jury’s

understanding of the facts. See id. See also Haney, supra. We decline to

reassess the inflammatory nature of the photos.6 We agree with the PCRA

court’s conclusion that the photographs were both relevant and would assist

the jury’s understanding of the cause and circumstances of the victim’s death.

Because Appellant has not proven that his underlying claim has arguable

merit, he is not entitled to relief. See Davis, supra. Accordingly, we affirm


____________________________________________


6 Notably, Appellant did not ensure that the photographs at issue were
included in the certified record. As such, this Court is unable to review them.
“Our law is unequivocal that the responsibility rests upon the appellant to
ensure that the record certified on appeal is complete in the sense that it
contains all of the materials necessary for the reviewing court to perform its
duty.” Commonwealth v. Preston, 904 A.2d 1, 7 (Pa.Super. 2006).
                                          - 12 -
J-S36022-21


the order denying PCRA relief.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary

Date: 3/7/2022




                                 - 13 -